        Case 1:21-cr-00175-TJK Document 119-7 Filed 07/14/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia

                                                       Jason B.A. McCullough
                                                       Assistant United States Attorney
                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530
                                                       Direct Line: 202-252-7233


                                                       June 2, 2021

Via Email and Electronic File Transfer

J. Daniel Hull
Hull McGuire PC
888 Seventeenth Street, NW
Suite 1200
Washington, DC 20006

                Re:   United States v. Ethan Nordean et al., Cr. No.: 21-cr-175 (TJK)

Dear Counsel:

        I write to memorialize another production related to the above-captioned case as part of
the government’s ongoing efforts to produce preliminary discovery on an expedited basis.
Specifically, this afternoon, the government produced certain materials from Mr. Biggs’ case file
maintained by the Federal Bureau of Investigation. Please note that the file names bear the titles
as assigned by the FBI’s electronic systems.

        Please note that certain of the materials have been designated Sensitive under the
Protective Order entered in this case. Such materials have been produced in a separate folder that
is marked “Sensitive.”

         In addition, an index of the produced materials is included with the production. The index
itself has been designated “Sensitive” under the Protective Order. The “titles” and “file names”
that appear in the index are a reproduction of the information that exists in the FBI’s electronic
systems.

       The materials described herein have been made available for download on USAfx. Please
keep in mind that all of the items placed in the USAfx case-folder will be deleted automatically –
some in as few as 60 days. Please let me know immediately if you have been unable to access and
download the materials for your use in this case.
        Case 1:21-cr-00175-TJK Document 119-7 Filed 07/14/21 Page 2 of 2




  I.   Government’s Discovery Requests

        The government hereby makes a reverse discovery request pursuant to Fed. R. Crim. P.
16(b), including, but not limited to the following:

       (1) notice of documents and tangible objects the defendant expects to introduce;
       (2) a Jencks request for all prior statements of any defense witness (excluding the
           defendant);
       (3) a Lewis request (for which we request the name, date of birth, sex, and social security
           number of each defense witness prior to trial); and
       (4) a request for information pertaining to any expert or scientific testimony or evidence.

Pursuant to Fed. R. Crim. P. 16, the government notes its continuing request to receive any material
pursuant to Rule 16(b) as the case proceeds.

 II.   Notice of Rule 404(b) Evidence

        The government may seek to admit evidence pursuant to Federal Rule of Evidence
404(b). In the event that the government seeks to introduce such evidence at trial, an appropriate
notice or motion will be filed.

III.   Other Information (Brady / Lewis / Giglio)

       The government is aware of its Brady or Giglio obligations. If such information does exist
with respect to any confidential informant(s), it will be disclosed at the appropriate time. Lewis
information for the government’s witnesses will be provided to you at the time of trial.

       We understand that our discovery obligations are ongoing and intend to supplement our
disclosures on a rolling basis. If you have any questions, please do not hesitate to contact us.

       Please contact me should you have any questions or concerns.

                                                     Sincerely yours,

                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY

                                              By:           /s/
                                                     Jason B.A. McCullough
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7233
                                                     jason.mccullough2@usdoj.gov
